 MARCUS MANAGEMENT251MarcusManagement,Inc , and Roseville TowneHousesCooperative,IncandPaulGlennForbesCases7-CA-26948(l) and 7-CA-26948(2)January 10, 1989DECISION AND ORDERBY MEMBERS JOHANSEN, CRACRAFT, ANDHIGGINSOn July 8, 1988, Administrative Law JudgeWalter H Maloney issued the attached decisionThe General Counsel filed limited exceptions and asupporting brief, and the Respondents answeredThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, but not to adopt the recommendedOrder 1ORDERThe National Labor Relations Board orders thatthe Respondents, Marcus Management, Inc, South-field,Michigan, and Roseville Towne Houses Co-operative, Inc, Roseville,Michigan, their officers,agents, successors, and assigns, shall1Cease and desist from(a) Issuing new and more onerous work rules orrestricting or reducing compensation of employeesin reprisal for their union activities(b)Discouraging membership in and activities onbehalf of the International Union, United Automobile,Aerospace and Agricultural Implement Work-ers of America (UAW), or any other labor organi-zation, by discharging employees or otherwise dis-criminating against them in their hire or tenure(c) In any like or related manner interferingwith, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Rescind and no longer enforce work rules unlawfully implemented on February 17 and March5, 1987(b) Offer Paul G Forbes immediate and full reinstatement to his former job or, if that job no longerexists,to a substantially equivalent position, with-out prejudice to his seniority or any other rights orprivileges previously enjoyed, and make him wholefor any loss of earnings and other benefits sufferedas a resultof the discrimination found herein, in themanner setforth in the remedy section of thejudge's decision(c)Remove from their files any reference to theunlawful discharge and notify the employee inwriting that this has been done and that the discharge will not beused againsthim in any way(d) Preserve and, on request, make available tothe Boardor its agentsfor examination and copying,allpayroll records, social security paymentrecords,timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e) Post at Respondent Roseville Towne HousesCooperative, Inc 's Roseville,Michigan place ofbusinesscopies of the attached notice marked "Ap-pendix "2 Copies of the notice, on forms providedby the Regional Director for Region 7, after beingsigned by the Respondents' authorized representative, shall be posted by the Respondents immediately upon receipt andmaintainedfor 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial(f)Notify theRegionalDirector inwritingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply2 If this Orderisenforcedby a judgment of a United States court ofappeals the words inthe notice readingPosted by Order of the NationalLaborRelations Board shall readPostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations BoardAPPENDIXiMember Johansen notes that Roseville is a joint employer withMarcusManagementThe General Counsel has excepted only tothe judge s failure to orderthe Respondents to rescind and no longer enforce certain workrules thatthe judgefoundwere issued in violationof Sec 8(a)(1)We find ment intheGeneral Counsel s exceptionand shallmodifythe judge s recommended Orderlanguage accordingly In additionwe shallmodify the,judges reinstatement language toconform tothat traditionally used bythe Board and shall order the Respondents to removefrom their files anyreference to theCharging Party s unlawfuldischargeFinallywe shallorder theRespondents to preserverecords necessary for the computationof backpayIn light of the extentof our revisionsin the recommendedOrder we shall substitutean entirelynew Orderand noticeNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice292 NLRB No 23 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOTissue newand more onerous workrules or restrict or reduce the compensation of em-ployees in order to takereprisal againstthem forengagingin union activitiesWE WILL NOT discharge employees or otherwisediscriminate against them in their hire or tenure forthe purpose of discouraging membership in theInternationalUnion,UnitedAutomobile,Aero-space and Agricultural ImplementWorkers ofAmerica (UAW), or any other labor organizationWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Section 7 of the National Labor Relations Act Thoserights include the right to form, join, or assist labororganizations,to bargain collectively through rep-resentatives of their own choosing, and to engagein other concerted activities for their mutual aidand protectionWE WILL rescind and no longer enforce workrules unlawfully implemented on February 17 andMarch 5, 1987WE WILL offer Paul G Forbes immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion,without prejudice to his seniority or otherrights or privileges previously enjoyed, and WEWILL make him whole for any loss of earnings andother benefits that he may have suffered by reasonof the discrimination practiced against him, with in-terestWE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any wayROSEVILLE TOWNE HOUSES COOPERATIVE, INCMARCUS MANAGEMENT, INCEllen J Dannin Esqfor the General CounselHarvey IWaxandMichael Kimber Esqsof DetroitMichigan for the RespondentsRussell J Thomas Jr Esqof DetroitMichigan for theCharging PartyDECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H MALONEY Administrative Law JudgeThis case came on for hearing before me at DetroitMichigan on an unfair labor practice complaint,' issued1The principal docket entries in these cases are as followsCharges filed in Cases 7-CA-26948(l)and (2)by Paul G Forbes anindividualagainstRespondentMarcus Management Inc on May 71987 complaint issued against Respondents by the Regional Director forRegion 7 on June 29 1987 Respondents answer was filed on Septemberby the Regional Director for Region 7 which allegesthat the RespondentsMarcusManagement,Inc (MarcusManagement) and Roseville Towne Houses CooperativeInc (Roseville),2 violated Section8(a)(1) and(3) of theActMore particularly the complaintallegesthat theRespondents altered themanner inwhich overtime wascomputed and changed work rules in order to harass employeesin reprisalfor theirunionsympathies and activitiesand discriminatorily discharged Charging Party PaulG Forbes The Respondents deny allegations that theycommitted independent violations of Section 8(a)(1) oftheAct and assert that Forbes was fired because hefailed and refused to remove snow from the Rosevilleproject on March 14, 1988 The Respondents also denythat they were joint employers of Forbes Based on thesecontentions the issues were joined 3ITHE UNFAIR LABOR PRACTICES ALLEGEDRespondent Roseville is a nonprofit housing cooperative It operates a housing project consisting of 155 cooperative apartment units located in a suburb of DetroitRoseville is controlled by a five member board of directors that is periodically elected by the residents of thecooperative who are not strictly speaking, tenants butholders of cooperative shares Because the financing ofthis development was guaranteed by the U S Department of Housing and Urban Development (HUD), itmust be operated under the terms of section 221(d)(3) oftheNationalHousing Act This act sets limits on theincome of residentswho must vacate the premises andsell their cooperative shares if their incomes rise abovestated levelsAn agreement between Roseville and HUDrequires among other things, that Roseville employ anapproved management agent to supervise the operationof the facility in accordance with an approved management plan Respondent Marcus Management has been16 1987 amended complaint was issued by the Regional Director forRegion 7 against Respondents on November 13 1987 Respondentsanswer to amended complaint was filed on November 25 1987 hearingwas held in DetroitMichigan on November 23-25 1988 briefs werefiledwith me by the General Counsel the Charging Party and the Respondents on May 11 19882 The Respondents admit and I find that Respondent Marcus Management is a Michigan corporation which maintains its principal place ofbusiness in SouthfieldMichigan where it is engaged in providing professionalmanagement services to residential cooperatives including Respondent Rosedale During the calendar year ending December 31 1986Respondent Marcus Management in the course and conduct of this bus]ness derived gross revenues in excess of $50 000 and purchased goodsand materialsvalued in excess of $5000 directly from enterprises locatedin the State of Michigan which in turn purchased the goods and mater[als directly from points and places located outside the State of MichiganAccordingly Respondent Marcus is an employer engaged in commercewithin the meaning of Sec 2(2) (6) and (7) of the Act RespondentRoseville is a nonprofit housing cooperative located in RosevilleMichiganDuring the same calendar year Respondent Roseville in the courseand conduct of its business operations derived gross revenues in excessof $50 000 and purchased goods andmaterialsvalued in excess of $5000directly from enterprises located in the State of Michigan which in turnpurchased the goods directly from points and places located outside theState of Michigan Accordingly Respondent Roseville is an employer engaged in commerce within the meaning of Sec 2(2) (6) and (7) of theAct TheInternationalUnion United Automobile Aerospace and Agricultural Implement Workers of America (UAW) is a labor organizationwithin themeaning ofSec 2(5) of the Act3 Certain errors in the transcript are noted and corrected MARCUS MANAGEMENT253employed by Roseville for this purpose since 1977Marcus Management is a corporation owned by its pressdent,Alphonse Marcus It employs Estelle Marcus thewife of Alphonse Marcus and their son Ralph, all ofwhom are officers as well as employees Marcus Management isa specialist in themanagementof HUD financed cooperatives and manages approximately 10 suchdevelopments in the Detroit metropolitan area Amongitsmany duties under its HUD approved agreement withRoseville are the collection of rents, preparation of financial statements, budgets, and tax forms, enforcementof occupancy agreements, physical maintenance of premises,and the day to day direction of maintenance andoffice employees, who are paid by Marcus Managementfrom an account that it uses for the transaction of allbusiness on behalf of Roseville One of the three Marcuses visits the premises at least once a week, normallyonWednesday, to check on the operation, and one ofthem is usually in attendance at monthly and specialmeetings of the Roseville board of directorsHelene Ottinger, who occupies a clerical position asresale clerk is normally present during business hours atthe Roseville officeThe only other employees on thepremises during the day are the maintenance employeeswho, at the time of the events at issue in this case, wereCharging Party Paul G Forbes and assistant maintenance manFrank Arndt Forbes held the title of maintenance supervisor, though there is no contention in thiscase that he was a supervisor within the meaning of Section 2(11) of the Act One of the requirements of his jobwas that he be a resident of the cooperative Arndt livedabout 2 miles from the Roseville cooperative and wasnormally present only during regular working hours although, under some circumstances, he could be placedon call and required to return to the premises for emergencies such as snow removalAlphonse Marcus testified without contradiction thatMarcusManagement hired employees in conjunctionwith the Roseville board of directors and often maderecommendations to the board concerning job applicantsHe further testified that Marcus Management could notdischarge an employee without the approval of the RosevilleBoardRoutine day to day instructions to maintenance employees were given by Marcus Managementprincipally by Ralph Marcus, who among the MarcusManagement principals visited the premises most frequentlyThe question of who else was empowered togive instructions to whom is one of the subsidiary problems in this casePaulForbeswas interviewed jointly by AlphonseMarcus and the Roseville board at a closed meeting onNovember 25, 1985 for the position as maintenance supervisorAfter some discussion over salary, he was hiredat $8 an hour, with the understanding that he would receive periodic increments of $1 an hour until his hourlyrate reached $10 Part of the compensation also includeda unit at the Cooperative, which he was required tooccupy Forbes had to sell his house before he movedinto the cooperative and was given time to do so Whilea resident of the cooperative, his utilities other than telephone bills, were to be paid by Roseville as part of hiscompensation During the interim before he moved in, hewas given a certain allowance in lieu of utilitiesDuring negotiations over wages Forbes objected toRosevilles initialoffer of $6 an hour He argued that hewas an experienced maintenance man and was entitled tomore because he could spare Roseville considerable expense in hiring outside contractors This factor doubtlessinfluenced the cooperative in making him a higher offerForbesinsiststhat he was also promised a percentage ofthe amount of the money he saved the Cooperative bynot engaging outside help Both Marcus and the boardhave no recollection of such an agreement It is not necessary in this decision to resolve this dispute, but itshould be noted that the refusal of the cooperative togive Forbes a Christmas bonus at the end of 1986 reflecting these cost savings was a source of sharp disappointment and dissatisfaction on his partFor a number of years Roseville and Marcus Management maintained a personnel job description outliningbenefits and procedures for employees The job description ineffectwhen Forbes was hired was dated 1979Among other things, it provided full time maintenanceemployees 2 weeks vacation with pay after 1 year ofemployment and Blue Cross and Blue Shield health insurance coverage at the expense of the cooperative Thedescription stated that the cooperative will not dock foroccasional days off due to sickness or personal businessunless they become excessive It also stated that Christmas bonuses would be given which are dependentupon the services which you provide It provided thatthere would beannualsalary reviews at the beginning ofeach fiscal year and noted that arrangements must bemade to cover emergencies during (stated) holidaysTaking days off before or after a holiday without priorwritten permissionwillnot be consideredWorkinghours were definedas 8 ain to 5 p in Monday throughFriday, with an hour off for lunch Work orders were required to be handled in a prompt and efficient mannerNo work orders are to be serviced after normal workinghours except in the case of emergencies Good judgmentshould be used to determine emergencies " As for outside contractors, theyshould be eliminated as much as possible to save theCooperative money However contractors must becalled if itisa requirementor if a lack of knowledge would jeopardize or affect safety or healthThe more knowledge acquired by maintenance willresult in highersalariesWhen outside contractorsare called in,maintenance mustcheck for satisfactory work and approve invoices for paymentMaintenancemen were also to be on call after normalworking hours, weekends, and holidays without extrapay " The description stated[T]ime taken off because of illness or personal bussnessisnot deducted from your pay as long as it isnot excessive Time taken off and paid for compensatesfor nightcallsPersonal usage of the Cooperative truck, tools or equipment is prohibited 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunless a request is made in writing as to the natureof usageThere was a separate section on snow removal, whichprovidedSnow removal is to be done dunng normal workinghours unless a heavy snowfall is experienced Then,the roads should be cleared so that members can gettoworkOnly emergencies would take priorityover snow removal Salting should be done only ifthe walks and drives are slippery and temperature isnot lower than fifteen (15) degreesPart timeadditional help to clean snow may be hired at $3 00per hourBy the spring of 1986,two exceptions to the stated ruleshad come about It was permissible for Forbes to pick upArndt in the cooperative pickup truck and bring him towork,especiallyduring inclementweatherRegularworking hours had become 8 30 a in to 4 30 p in, meaning that cooperative employees actually received a paidlunch hourForbes began his duties in late 1985 and moved intothe Roseville cooperative in the spring of 1986 His firstproblem was Arndt,who was reluctant to take ordersfrom the new maintenance supervisor Ralph Marcuswrote Arndt a letter, dated December 15, 1985,inwhichhe told Arndt that there were new procedures in themaintenance program First,the new maintenance supervisorMr Forbes has complete discretion in setting pnonties of work orders and how certain jobs are completed In no way are you to establish what can or cannot becompleted or when work will be completedForbes second problem was not so easily resolvedDuring the spring and early summer months of 1986 hebegan having difficulties with John Kotowski the president of the Roseville board, and Nancy Wickowski, theboard secretary The nub of the problem,also shared byArndt was that Kotowski and Wickowski began to givethem maintenance directives,which had the effect of interrupting the completion of jobs they were working onin order to respond to the specific complaint for whichthese board members demanded immediate attentionThe problem was particularly acute in the case of Wickowskiwho was not employed and who was usuallyhome in her cooperative unit throughout each workingday The regular procedure for obtaining maintenanceservicewas that a cooperative member or a boardmember would fill out a work order and leave it in theofficeThese orders would then be attended to in theorder they were filed Late in June 1986, Marcus Management assigned both Forbes and Arndt to a long termproject removing and replacing the guttering and downspouts throughout the entire development in order toprepare for a HUD inspection Devoting time to this ongoing assignment meant that work orders arising out ofspecific tenant complaints began to pile up Specificverbal directives to Forbes and Arndt from Kotowskiand Wickowski often made in response to tenant cornplaints also began to increaseForbes became fed up with having too many bossesApparently Arndt shared this view although he did notagree with Forbes suggested remedy Forbes contactedJohnny Whitman,aUAW organizer, and obtained authorization cards and an information packet relating tounionizationForbes signed a card and asked Ottingerand Arndt to sign Ottinger declined and Arndt said hewould think about it As a matter of fact,Arndt neverdid sign a card despite additional requests from Forbesduring the fall of 1986 On August 8,Forbes wrote thefollowing letter to Marcus Management and mailed it totheir Southfield officeIfind it necessary, at this time,to inform you Ihave decided to ask the Union to represent myself& co workers,if they are interested I was led tobelieve I was accountable to theMarcusManagement Co,andoccasionallywould receive a specialrequest from a few of the Board of Directors Because of a personality conflict,a few of the Boardmembers have made my job all but impossible Icannot schedule work or handle many of the moreserious jobs or implement any of the many preventivemaintenance programs needed at the RosevilleTownhouses Under the present working conditionsthere never can be a sense of accomplishment Nodepartment or person can have 6 bosses each goingin their own direction, not being knowledgeable asto the many aspects of running an efficient maintenance dept A person can go on forever repairingthings, not ever getting to cause or making necessary corrections to prevent future problems I feel ifgiven a chance I could be an asset to the complexIn a much smaller way I know how Lee Iacoccafelt in regards to Henry FordThey don t likeme'which means at this time job security is nil Itmay not be apparent but I have an investment oftime and life style change in regards to selling myhouse to conform with living in the complex If Ihad the slightest notion what was in store for me Iwould have run the other way In an effort to tryand protect myself and end up with one boss, theunion seems to be the only way to goSincerelyPaul ForbesI credit Forbes testimony that,a few days later, Alphonse Marcus phoned Forbes told him that he did notthink a union was necessary,and said that he would takehis complaints to the board of directorsMarcus urgedForbes not to say anything to the board because theywould get mad adding that he could handle the boardand would get back to ForbesAbout this same period of time, Forbes had a similarconversation with Jack Kuzmanovski,a member of theboard who at one time had been the maintenance supervisor at Roseville Prior to this conversation Ottingerwho was in frequent contact with Wickowski each dayhad informedWickowski that Forbes had joined theUnion and Wickowski had informed other board membersKuzmanovski told Forbes that he had a real problem because the board members were furious about thisdecision to join a unionKuzmanovski reported Wick MARCUS MANAGEMENT255owski s reaction to this news was fire the son of abitch,while board member Norm Kucharski said thatForbes would join the Union over my dead bodyKotowski s reported reaction was that the board could notfireForbes because he11 sue us4Kotowski reportedlyfelt that the Board had to wait 6 months before it couldtake any action against ForbesOn August 13, Alphonse and Estelle Marcus met withForbes and Arndt at the community room at Roseville todiscussForbes complaint Estelle Marcus asked Forbesif he had received a note from Wickowski asking him todo a job Forbes replied that he had a whole stack ofsuch notesAlphonse Marcus told the three employeesthat they should ignore orders thatemanatedfrom individual board members and that they should take instructions from him He went so far as to say that they shouldavoid talking with boardmembersifpossibleForbescomplained that Wickowski had told him that he eitherhad to follow her orders or be fired Arndt also voiced acomplaint that boardmembersand the cooperative's restdents as well would stop him and make requests formaintenanceservices without filing a work order in theofficeForbes also suggested the desirability of having adaily work log so that he could have a better idea of justwhat Arndt was doing Arndt had an attendance problem and,at thehearing,Forbes claimed that he also hada drinking problem, so he needed some method of keeping tabs onwhat his assistant was doing each day I discreditA Marcus testimony that the two employeesagreed on this occasion to extend their daily quittingtimefrom 4 30 to 5 p inOn August 14 1986, Alphonse Marcus wrote the following letter to all five board membersOn August 13 1986, we received a letter fromPaulForbesyour maintenance supervisor, com4 Two key credibility determinations in this case involve the above recited conversation between Kuzmanovski and Forbes which took placejust before a significant board meeting of August 21 1986 and a subsequent conversation that took place a week or two after thatmeeting Icredit Forbes versions of both of these conversations and discredit Kuzmanovskis evasive testimony on point Asa former maintenance manKuzmanovski evidencedat one timea certain sympathy with Forbespredicamentin havingtoo many bosses and he expressed this sympathyto Forbes However after Forbes was discharged in March 1987 and instituteda multimilliondollar civil action against the board and all of itsindividualmembers for wrongful discharge Kuzmanovski changed hisentire attitude toward this case In particular during the investigation ofthe charges in this case his willingness to cooperate changed between thetimehe was first contacted by a Board agent and after he consulted withhisattorneyKuztnanovskiremaineda board member even after hemoved out of the complexstaying onuntil his term of office expiredBecause of the distance from his new home to Roseville he could not becontacted to sign off on the directive effectuating Forbes dischargeKuzmanovski supplied Forbes with a key piece of damaging evidence tothe Respondents case but his story that he just happened to have it withhim at a bar at Christmastime and gave it to Forbes while having a holeday drink in order to make Forbes feel good is preposterous The moreprobable version of that subsidiary event is the version supplied byForbes namely that in the fall of 1986 Kuzmanovski told Forbes hehad something that would help him if he ever needed it and then gave itto Forbes after the latter was discharged Kuzmanovski s demeanor wasbad his answers were evasive and he displayed an attitude of fencingwith questionersHis bias was unusually pronounced because he is notonly a defendant in a civil action involving Roseville and Marcus Management but as an independent contractor he now derives part of hislivelihood from business referrals provided by MarcusManagementplaining that he had too many bosses telling himwhat to do Also he indicated that he would bejoining a Union so that Board Members would stopinterfering with his maintenance dutiesOn the same day since Mrs Marcus and I werecoming out to the Co op, we had a meeting withPaul Forbes and Frank Arndt The major complaints from both of these employees are that Boardmembers continually pull them off of jobs to jobsthat they feel are more important They have alsocomplained about the Board Member s verbal approach and threats of being firedSince we are having a Board meeting on August21, 1986, to discuss this matter and the reducedReal Estate Taxes, I strongly feel that this employeeproblem will be resolved to everyone's satisfactionAttached is a copy of the letter which I havesent to Paul and Frank with daily work log formwhich will be filled in each day by them to showwhere they spend their time If the priority workschedule contained therein is in conflict with theBoard s priorities please advise meOn August 14, Alphonse Marcus sent a memo toForbes and Arndt, which read as followsIn response to your letter dated August 8, 1986received by our office on August 13, 1986, and ourmeeting on August 13, 1986, you are instructed tocomplete the followingThe top priority for maintenance at this time is tocomplete the replacement and repair of guttersand downspouts, tuck pointing and repair of frontporches and correcting the electrical short bydigging up the electrical line if necessary so thatthe building exterior lights will function properlyAs you are aware,REALemergencies andvacant units take precedence over the aboveNormal work orders are to be done on a limitedbasis until the priority maintenance is completed, orthey can be caught up on rainy daysAnother item is the repairing and painting of thewooden fence This should be worked on later thisfallYou and Frank are not to deviate from thescheduleunlessinstructed to do so by this officeIn reference to the complaints received fromboth of you they will be brought forth before theBoard of DirectorsIn reference to the employees joining a unionthis is your perrogative [sic]However we feel thatthesematters can be resolved to the benefit of everyone concernedAlso attached is the daily work log form whichyou requestedThe form in question was merely a list of the 5 workdaysof the week withlinesdrawn below them and the request that employees explain briefly what they workedon each day and how long they worked on it There isno indication in the record that any of these forms were 256DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDever filled out or that any information of the kind andcharacter requested was reported until March 1987When John Kotowski arrived at the August 21 meeting he gave Alphonse Marcus and each board member a2 1/2 page handwritten outline entitled If They Want aUnionHe had prepared this document in advance ofthe meeting and had caused it to be duplicated It read1)To go over job description and change itbring it up to dateWe as a board should have theright to say when people can go their vaction [sic]2) Put in time clock3)Hours to go back to 9 00 to 5 30, 8 1/2 hourday4) They will get paid for 8 hrs a day and 1/2 hrpaid lunch Lunch will be from 12 00 to 12 305)Drop hourly wages, cut them down to minimum wage if possible6) Change vaction [sic] time and go by how longthe employee has work here [sic]Sample1-3 yrs-1 week3-5 yrs-1 1/2 weeks5-10 yrs-2 weeks10-15 yrs-2 1/2 weeks15-20 yrs-3 weeks20 and over-4 weeks7) Cut Frank and Helena down to 3 days a weekMon, Wed, Fr This way we can drop BC & BSbenefitsbecause they won t have enough hours toqualifyworking 24 hrs a week They would haveto work at least 30 hrs to qualify8)At the present time the three (3) employeesareworking only 7 hrs a day the other 1 hr istaken for lunch This would stop under our new jobdescription9) To have the full time maintenance man pay hisown gas light and half of his rent We would payfor the phone and the other half of the rent on theunit10) All holiday bonus to stop11)Get all three employees work records and goover them and see how much time they have miss[sic]12)Have Mr Rein check on all this and see if weas a Board can legally do this 513) To cut the full time maintenance man medicalbenefits down too, because it would not be fair tocut the other two employees medical benefits downand not his too14) If full time maintenance man wants a day offor a weekend off he should find somebody to takehis place and pay him out of his own pocket Theco op should not be held responsible for finding andpaying another man to take his place That is his responsibility15) If the Union get in they will want the co opto start paying overtime anything over 8 hrs or 40hrs5 Rein is theattorney who formerly represented Roseville16)Half days, 2 hrs in the morning and 2 hrs inthe afternoon (sample) 9-10 work 10-12 off 1200to 12 30 lunch, 12 30 to 3 30 work, 3 30 to 5 30 offOn reading Kotowski s outline Alphonse Marcus toldhimYou cant do anything like this, John You can ttake away anything he already hasAs far as thisrecord reflects, there was no further discussion of thismemo or of the organizing campaign at the August 21meetingThe board did discuss the complaint thatForbes had previously voiced to the Marcuses andwhich he had detailed in his August 8 letter, namely,that he had too many bosses Board members agreed thattheywould request maintenance service only throughthe placing of work orders in the box designated forthem at the Roseville office They also agreed to sendout a flyer to the residents of the cooperative instructingthem to request maintenance work by filling out workorders rather than by making personal requests of maintenance men when they met them on the premises Sucha flyer was distributed throughout the development onAugust 26Shortly after the flyer was distributed to the cooperative s residents, Forbes had occasion to speak again withKuzmanovski just outside the Roseville communitybuildingKuzmanovski told Forbes that the board reallywanted to get rid of him but felt that they had to wait 6months in order to do so He warned Forbes that he hadbetterwatch himself because the board was looking forany legal way it could find to fire him He told Forbesthat if he was ever fired Kuzmanovski had a paper thathe would give Forbes but he refused to say at that timewhat the paper was I discredit Kuzmanovski s testimonythat he gave Forbes a copy of Kotowski s August 21outline of what to do in case employees wanted a unionwhile having a drink with him at a bar during the Christmas season He gave it to Forbes a day or two afterForbes was discharged in March 1987 as Forbes testafledAt a closed board meeting on September 11 the boarddiscussed a new proposed job description for the twomaintenance men It was ultimately adopted and presented to Forbes and Arndt sometime in September Amongthe changes from existing practices was that the workday was extended from 4 30 to 5 p in It repeated theprovision in the 1979 job description that the Cooperstivewill not dock you for occasional days off due tosickness or personal business unless they become excelsiveIt spelled out in greater detail what the maintenance supervisor should do when he wished to leave thecomplex during holidays and weekends namely thatemergencies during these periods of time should be covered by the second man and if he was not availableby a maintenance man at one of the other nearby cooperativesEmployees were required by the new regulationto mail in timesheets on Friday of each week Moreover,therewas no provision in the new job description forany health insurance coveragePaid vacationswerechanged from 2 weeks vacation after 1 year of employment to 1 week after 1 year of employment and 2 weeksafter 2 years of employment with a pro rating of half aday per month for a partial year if a vacation was taken MARCUS MANAGEMENTbetween May 1 and November 1 The former provisionon snow removal was repeated namely that snow removal should be handled during normal working hoursunless a heavy snowfall was experienced in which instanceroads should be cleared first so that members ofthe Cooperative could get to workWhen Alphonse Marcus gave the new job descriptionto Forbes, the latter asked him why there was a changeinhours, that had the effect of cutting back on theamount of paid lunchtime I credit Forbes testimony thatA Marcus told him that he had to give the board something to get them off Forbes back He told Marcus that,at the board meeting three members-Kotowski Kucharski and Mrs Wickowski-all wanted to fire Forbesand that he had told them to put their directive in writing,whereupon Kotowski backed off saying that Forbeswould sue them if he were firedForbes felt that he had one ally on the board KarenCraib Secondino, for whom he had campaigned activelyas a board member She once told Forbes that his namewas continually being brought up by board memberswith respect to complaints or reported shortcomingsForbes asked her to get something in writing but she replied that she thought that it was all just idle talkForbes was given a $100 Christmas bonus, aswere the other two employees He was also given a50 cent per hour raise, effective in January He wasdisappointed by the bonus and claimed that he wasentitled to a percentage of what he had saved thecooperative by not hiring outside contractors andexpressed his dissatisfaction with the bonus checkBoth the cooperative and Marcus Management disagreedAt its February 1987 meeting the Board adopted another revised job description, but it was not transmittedto Arndt and Forbes until early in March It readThe followingitems are tobe added to thepresent employeeMaintenance JobDescriptionThis shall serve as new Cooperative policy in replacementof the old policy1During any snow fall of 2 inches or more themainstreets of the Co op must be plowed The remainder of plowing and clearing of snow shall becompleted during the next business dayWhen a 2inch or greater snow fall is experienced on a Fridayor Saturday night directions for snow removal shallbe given by the President of the Board All snowremoval must be completed by Maintenance Department only2The Co op truck during non business hoursmustbe parked at the Resale Office on New England Street The Co op truck must be used for Coop business only At no time is the Co op truck tobe used for personal business or driving employeesto and from the Co op3When leaving the Co op grounds after businesshours and on weekends maintenance persons mustkeep the Board informed who is handling emergency calls and the person(s) phone number2574All emergency calls will be paid at time andone half from the time the maintenance personleaves his unitto thetime the maintenance personleaves the member s unit The work order must be atrue emergency and be signed by the member5Five sick days will be given on an annual basisSick days may not be used as vacation days6A weeklymaintenancereport is to be madeand left in the Resale Office each Friday Thisreport is to list the work orders completed by eachmaintenance person, the number of hours spent onrehab units the number of outstanding work ordersallwork orders completed by contractors, and theamount that was chargedEarly in February, Forbes complained to RalphMarcus about the manner in which compensatory orbanked time computations were being made In the past,ifForbes or Arndt worked more than a 40 hour weekthe overtime could be banked and taken as leaveduring the normal workweek Forbes told R Marcusthat he thought that the time worked on Saturday shouldbe considered overtime and not compensated for simplyas straight timeAccording to Forbes if he were givenbanked time for Saturday work it should be at the rateof 1 1/2 hours off for each hour of Saturday work Hetold R Marcus that he had some pamphlets from a government agency that required compensatory time to behandled in this manner R Marcus replied If you wantanything changed, you change itOn February 17, R Marcus sent Forbes the followingletterWe are writing you regarding our conversationof February 11, 1987 concerning the banked/sicktime program and your request to discontinuethis program The Board of Directors has reviewedthis program and has determined that the banked/sicktime program will be discontinued as of February 17, 1987Therefore,beginningFebruary 18 1987, anyovertime work orders must state the exact numberof minutes which it took you to respond to theemergency request Your time should be calculatedfrom the time you actually leave your unit to theactual time you leave the member s unit All overtime work orders must have the member s signatureto qualify as a true emergency to bepaid as anovertime work orderFurther it has been decided to reconcile yourovertime for all payrolls paid within this fiscal yearregarding your banked overtime hours and yoursick or absent hours It should be noted that the onehour minimum remained in placewhencompletingthis reconciliation (Even if you actually spent 10 or15minutes arranging for complete service for anemergency the next day the one hour minimum isbeing translated into one hour and one half) A summaryis asfollowsHours of overtime reported through February 17,1987 = 26 5 hoursConversion to time and one half = 39 75 hours 258DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMinus Absent hours thru February 17 1987 =42 5 hoursTotal time to be docked as of February 17, 1987= 2 75 hoursFinally there will be five (5) sick days allowedthroughout each fiscal year Prorating these hoursfrom February 18, 1987 through December 31,1987, you have 35 absent hoursremainingOn February 26 Forbes entered a hospital with acutebronchitis and did not return to work until March 9During thissame timehe received two additional lettersfrom R Marcus A letter dated February 25 statedWe are writing you regarding several items concerning maintenance1The Board wishes for you to immediately replace the east end community building door with asteel door This request is repeated from anearlierrequest2As discussed, please repair the outstandingwork orders in Mr and Mrs Suchara s unit Theyshould have been completed six months ago3 Install therailings onthe entrance of the Community Building, this request was also made sometime agoFinally, the normalbusinesshours are from 8 30a in to 5 00 p in When you come in early to handlesnow removal or an emergency you are not toassume you may leave a proportionate time earlyA second letter dated March 5 readAt a recent meeting of the Board of Directors adiscussionwas held regarding your continued abBence from work The Board has requested that yousubmit a doctors letter explaining your illness andwhen you might expect to return to work Alsoplease provide a full release statement from yourdoctor before you do returnWe hope that your illness is not severe and wish you a speedy returnThe Board would appreciate this information withinnext three daysWhen you do return to work there are a fewitems which continue to be outstanding1Renail the gutter on the one bedroom unit approximately third from the south end of the Co op2At the January 13, 1987 board meeting, we discussed that Mrs Gesser s tubwall needs to be repaired or replaced3We must have the physical inventory of alltools and equipmentOn Friday evening March 13, it began to snow Thesnowfall continued throughout the night Early Saturdaymorning Kotowski left the cooperative to go to workand remained at the Ford Motor Co plant, where hewas employed, throughout the day Forbes testified thathe expected to hear from Kotowski concerning Saturdaysnow removal but Kotowski did not contact him About140 p in Forbes received a phone call at his cooperativeunit from Wickowski She asked him why he had notbeen out cleaning away the snow Forbes replied that hehad not been notified to do so by Kotowski Her replywas that he should have had enough common sense toknow that he should have been removing the snow without receiving any special instruction She expressed theopinion that the streets did not need plowing, but toldForbes that he had to clean the sidewalks in the developmentThere was a well recognized division of labor involved in snow removal at the cooperatives Arndt whodid not possess a driver s license operated a hand guidedsnowblower that was housed in the maintenance buildingHe used it to clean the internal sidewalks and pathways within the project Forbes drove the Rosevillepickup truck, to which a snowplow was attached andused it to clear away the streets and parking lotsWhenWickowski told him to clean the sidewalks, Forbes replied that he had never operated the snowblower butthat he would go to the maintenance building and give ita try He also phoned Arndt to ask him to come to workbut Arndt was not at home 6I credit Forbes testimony that he went to the maintenance building and found the snowblower chained to thebuildingThe key to the lock was missing and there wasno key in the ignition switch of the snowblower, so hewas unable to gain access to the machine 7 He reportedthis state of affairs toWickowski and told her that hewas unable to reach Arndt at his home She said thatsomeone would have to be hired to shovel the snowForbes told her that Ottinger normally hired the cooperative smembers to do this kind of emergency workand that she would know whom to contact Wickowskisaid that it would not be possible to contact Ottinger because she was at a baby shower Wickowski was eventually able to find a neighbor who was willing to shovelsnow but she had to promise him $5 an hour, not theminimum wage rate spelled out in the 1979 and 1986maintenance job descriptionsKotowski testified that he spoke with Wickowskiabout the snow removal problem when he arrived homethat afternoon from the plant I discredit his testimonyWickowski left the cooperative about 4 p in to attendher grandsons birthday party and testified that she didnot speak to any of the other board members concerningsnow removal until Sunday morning 86 It turned out that Arndt had left home with his brother about 9 a inon Saturday and had gone to a nearby bar Later in the day they left thebar and went to Arndt s brothers house several miles awayrTestimony at the hearing revealed that the ignition key was inArndt s pocket I discredit Wickowski s testimony that she told Forbes tocut the chain that secured the snowblower to the building Had he beenable to free the machine it would have served no purpose becauseForbes had no way to start the ignitiona There was a sequestration order in effect in this case Forbes testifiedat length throughout the first day of the hearing Before the hearingbegan on the morning of the second day most of the Respondents witnesses gathered with their attorney in the basement cafeteria of the Federal Building in Detroit and had coffee together There is no doubt in mymind from the evidence adduced at the hearing that they were discussingtheir testimony in this case as well as the small talk they admitted engagmg in on this occasion I find the testimony of several witnesses unbelievable when they stated that although they were sitting immediately nextto each other at the cafeteria table they were unable to hear what theirneighbor was saying to company counsel This kind of joint preparationContinued MARCUS MANAGEMENTOn Sunday, March 15 Wickowski phoned both Kotowski and Kucharski told them that Forbes had failedto clear the snow at the cooperative the previous dayand suggestedthat he be fired They agreed She prepared a resolution/directive, a form used by the board togive orders that are concurred in by at least three of thefivemembers, and obtained the signatures of Kucharskiand Kotowski on Monday, March 16 Because Kuzmanovski was not living at Roseville any longer, she wasunable to obtain his signature, although she spoke withhim by phone and he agreed verbally with the positionof the other board members She was able to obtain thesignatureof board member Craib on March 18 Theresolution/directive readThe failure to clear snow Saturday March 14, 1987,from co op grounds The Board of Directors instructsMarcusManagementto immediately termsnate Paul Forbes employment Advice him [sic] tovacate co op unit 25937 Salem within thirty daysOn TuesdayMarch 17,Wickowski phoned RMarcus, talked to him about the snow removal problemand told him that the board wanted MarcusManagementto discharge Forbes R Marcus agreed to do so, but insistedon having a directiveinwritingauthorizing thisactionWickowski said it would be in his mailbox whenhe came to Roseville for his regular Wednesday visit Onthe strength of this information, RMarcus prepared thefollowing letter to Forbes, dated March 17By evidence of the recent letters to you youhave failed to execute the directives and requirementsof your employmentIn aneffort to keep thedirectives of the Roseville Board of Directors onrecord theseitemswere put into writing andmailed to youThis past week end, approximately five inches ofsnow fell in the City of Roseville, yet you did notplow the streets of the Cooperative or any of thewalks, even after a member of the Board of Directors asked you to do so Your failure to act createda possible liability for the CooperativeYou arewell aware that any snow over two (2) inches callsfor plowing of at leastthe mainstreetsIn light of your inaction and recentwarnings tocomplete your work as directed the Board of Directorshas terminatedyour employment effectiveimmediatelyPlease turn inyour keys and any andallCooperative property tools etc to Mrs Ottinger at the Resale Office Also turn in all petty cashand petty cash receiptsIn conjunction with your termination you willhave until April 17 1987 to move from the CooperativeHousing Unit which you are presently residof witnesses violates both the spirit and the letter of a sequestration orderbecause it undermines the very purpose of the order namely that witnesses should present to the Board their own individual and unpromptedversions of the events in questionThe factthat this violation occurredcasts a pall over the testimony of all the individuals who were involvedin this coffeeklatchNotwithstanding the opportunity it presented theboard members were still unable to agree on the entire sequence ofevents that led to Forbes discharge259ing in Your final paycheck for the week of March16 1987 will be mailed immediately upon the receipt of your time sheetWhen R Marcus arrived at the cooperative onWednesday he checked his mailbox and found the promised directive from the board so he gave Forbes theabove recited discharge letterIn addition to filing the charges in this case, Forbesand his wife also filed an extensive civil damage suitsagainst the Respondents, the individual members of theboard, and A and R Marcus, personally The suit seeksboth compensatory and punitive damages for wrongfuldischarge under Michigan common law relating to employment at will and various state civil rights statutesThe suit is currently pending in the Macomb CountyCircuit CourtIIANALYSIS AND CONCLUSIONSA The Joint Employer Relationship of MarcusManagement and RosevilleThe General Counsel contends that Marcus Management and Roseville were joint employers of Paul GForbesThe tests applied to determine joint employerand single employer status are somewhat different since ahigher degree of common functioning by two enterprisesis involved in a single employer situation The GeneralCounsel makes no contention that the Respondents inthiscasearea single integrated enterprise IndeedMarcus Management has a life of its own quite apartfrom Roseville in the other co ops that it managesHowever, her contention is that they are bound togetherclosely enough with respect to Roseville that each is responsible for the acts of the other as they relate to Roseville employees The contention is well takenThe Sixth Circuit pointed out inCarrierCorp vNLRB,768 F 2d 778 at 781 (1985), that theproper legal standard to determine if a jointemployer relationship exists is[W]here two ormore employers exert significant control over thesame employees-where from the evidence it canbe shown that they share or co determine thosematters governing essential terms and conditions ofemployment-theyconstitutejointemployerswithin the meaning of the NLRA,NLRB vBrowning Ferris Industries of Pennsylvania Inc691F 2d 1117 1124 (3d Cir 1982) Whether a companyexercises such control as to be considered a jointemployer is a factualissueto be determined by theBoardBoire v Greyhound Corp376 U S 473 481(1964)All partiesadmit in thiscase that Roseville was ForbesemployerTheonly issueiswhetherMarcus Management also standsin those shoes9 There is no limiting ad damnum clause in this suit setting a maximumrecovery for the plaintiffs The complaint simply seeks damages in eachof several counts for amounts in excess of $10 000 260DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDMarcus Management was and is an integral part of theoperation at the Roseville cooperative Roseville can dischargeMarcus Management only for cause and if itdoes so, it must, under the terms of its mortgage incurance agreement with HUD replace Marcus Managementwith another management company that fulfills the sameresponsibilitiesMarcus Management prepares the Roseville budget collects the rents pays the bills and supervises both maintenance and other employees It hires employees in conjunction with the Roseville board InForbes case, Alphonse Marcus and the Roseville boardjointly interviewed him for the position from which hewas ultimately dischargedMarcus Management providessupervision of the maintenance operationWhen Forbesand Arndt had a grievance, Marcus Management attempted to adjust the grievanceWhen the Rosevilleboard had problems with Forbes it was R Marcus whowrote to Forbes to direct his attention to specific maintenance problems they felt needed his immediate attentionWhen the Roseville board decided to fire Forbes, it wasMarcus Management that carried out the directive It isquite clear from these facts that Marcus Management significantly controls the employment of maintenance personnel and, as such, is a joint employer with RosevilleSandsMotel280 NLRB 132 (1986)Moderate IncomeManagement Co,256 NLRB 1193 (1981),Union CarbideBuilding Co269 NLRB 144 (1984)B Antiunion Animus on the Part of the RespondentsBoth the disputed and undisputed testimony in thisrecord reflects that a high degree of antiunion animusgreetedForbes decision in August 1986 to join theUAW Alphonse Marcus tried to put the onus on theboardHe told Forbes that they would get mad if theysaw his letter announcing an intention to join the UnionAs for himself he told Forbes both orally and in writingthat he did not think that a union was necessary He volunteered to work out the grievance that both Forbes andArndt had concerning too many bosses by taking upthematter directlywith board membersWickowskistated two or three times in her testimony that BoardPresident Kotowski was upset at the news that Forbeshad joined a union Kuzmanovski testified that Wickowski s reaction to the news that Forbes was organizing wasfire the son of a bitchKucharski s reaction was thatForbes would join a union over my dead bodyKotowskialthough upsetwas concerned that Forbeswould sue RosevilleAlphonseMarcus told Forbessometime in September that certain adjustments had tobe made in his compensation to get the board off ForbesbackHe also told Forbes that three members of theboard wanted to fire Forbes, but they had backed offwhen A Marcus told them to put it in writingThe paper drawn up by Kotowski, himself a UAWmember and presented to the board at its August 21meeting entitled If They Want a Union," was a draconian response to an organizing threat His later characterization of this document as bargaining proposals borders on the absurd Alphonse Marcus did not regard it assuch at the meeting He flatly told Kotowski that Kotowski simply could not do what he was proposing todo There was no one in the picture at that moment withwhom to bargain-and indeed the UAW never filed apetition or made a bargaining demand-so the attempt todownplay this document by calling it bargaining proposalshas no substance when viewed in light of the circumstances in which it was presented Moreover certainsuggestions made in Kotowski s document simply do notrelate to bargainable matters For instance, he proposedthat the board inspect the work records of all three employees to determine how much time they missed Healso suggested that the board consult legal counsel to seeif they could get away with what he was proposingSuch items can hardly be termedbargainingdemandsKotowski s document outlined a program for harassmentof employees and particularly the Charging Party inresponse to Forbes announced decision to seek unionrepresentationWhat remains to be determined is whether a series of adverse actions taken by the Respondentsagainst Forbesin the ensuing7months were an amplementationof Kotowskisgameplan or whether theywere prompted by other considerationsC The September Revision of the MaintenanceDepartment Job DescriptionOne of the items on Kotowskis listofbargainingproposalswas a cut in vacation pay to 1 week for employees with 1-3 years service At that time employeeswith more than a year s service enjoyed 2 weeks off withpay This change, effectuated in the September 1986 revised job descriptionwas undertaken supposedly because of the board s concern with having sufficient helpavailable during winter months for snow removal Theboard s mid August concern with winter snow removalwas far greater than the concern it demonstrated until140 p in on March 14 when 5 1/2 inches had beenlaying on the ground for nearly 12 hours This changeaffected only Forbeswho received a week s vacationimmediately but never collected any more for 1986 because of his discharge in mid March of the followingyearThe facial difference in vacation benefits coupledwith thetimingof this change the Respondents demonstrated animusand Alphonse Marcus explanation thathe had to do something to get the board off Forbesback,makes it abundantly clear that this reduction inthese benefits was takenin reprisalfor Forbes union activitiesThe fact that Forbes signature appears on the revised job descriptionin noway indicates that he consented to the change The board simply reduced a benefitthat he had previously enjoyed and presented both himand Arndt with a fait accompliWhile it did so at a pointin timethatwas beyond the reach of Section 8(a)(1) oftheAct the Respondentsactionat this time demonstrates not onlycontinuing animus,but the firststep in apattern of conduct designed to carry out Kotowski sAugust 21 reprisal documentThe same should be said about health insurance Thereisnoprovision in the revised job description relating tohealth insurance although the previous job descriptionoutlined Blue Cross and Blue Shield coverage for maintenance employees This revisionisalsoin accordancewith Kotowski s stated plan Alphonse Marcus testifiedthat the omissionwas anerrorbut no revisions have MARCUS MANAGEMENTbeen published in the nearly 2 years that have elapsedsince September 1986 to correct the error Forbes testafled that in fact he received coverage when he was hospitalized in late February 1987 but this fact in no waydetracts from the fact that the Respondents publishedbenefit coverage no longer includes health insurance,when once it did 10In September 1986, the Respondents also extended theworkday of thetwo maintenancemen from 4 30 to 5p in This was an indirect way of reducing their paidlunchbreak from 1 hour to one half hour, a downwardrevision also envisioned in Kotowski s memorandumLike the reduction in stated health insurance benefits, aprosecution by the General Counsel of this revision,taken as it was in order to harass Forbes for joining theUnion, is barred by Section 10(b) of the Act, but thislimitation does not prevent a finding that the action wasmotivated by animus and that it was one more piece in amosaic that was being constructed, bit by bit, in responseto a perceived threat of unionizationD Further Reductions in Benefits and CompensationBy letter dated February 17, the Respondents discontinued the practice of granting Forbes so called bankedor compensatorytimein exchange for overtime workedBoth the 1979 and 1986 job descriptions provided thatthe cooperative would not dock employees for occasionaldays off, either for sick leave or personal leave, solong asthese absences did not become excessive In conjunction with this practice, another practice had grownup whereby maintenance men were given time off duringa workdayin lieuof cash payments for work performedoutside normal working hours Earlier in the monthForbes told R Marcus that he thought that compensatory time off should be computed at the rate of time and ahalf because the law required overtime to be paid at thatrate Instead of eithergrantingor ignoring this requestthe board revised theentirepractice,eliminating compensatory time entirely and granting each employee 5days a year sick leave The flexible allowance of sick andpersonal leave was also discontinued at least for ForbesForbes testified that he was astonished when he receivednotification of this change It is incredible as the Respondents have contended that he either requested theFebruary 17 change or consented to it At no time didForbes object to the banked time arrangement His objection was that he felt he was not being compensated ata time and a half rate when overtime hours were bankedThere is no basis for the assertion that the February 17revisions were regulated or consented to by Forbes Aswith other job description revisions these were unilaterally imposed The fact that this change was made retroactive to January 1 and resulted in docking his pay wassimply a way of rubbing it inAlthough job descriptions forbade the use of companyvehicles for personal errands, Forbes had been instructedio In States such as Michigan which have developed a very expansiveemployment at will case law that often predicates the existence of such acontract of employment on provisions in personnel handbooks and publashed statements of benefits a difference such as the one outlined abovecould be of critical importance261by Marcus Management to pick up Arndt during inclement weather to make sure that Arndt, who had a bad absenteeism record, was available for snow removal andother jobsThis practice had been followed for sometimeAt the Februarymeeting,this practice was specifically discontinued by the board The only reason givenat the hearing for this change in practice was that theboard wanted company employees to be working on thepremises during working hours rather than picking uppeople and bringing them to work However the formerpractice involved picking up Arndt before workinghours so the board s rationale for its action as well asthe timing of the action, leaves this change in workingconditions essentially unexplainedThe computation for overtime payments for emergency calls performed after normal working hours was alsorevised by the board This revision also amounted to areduction in compensation Formerly a maintenance man(and it was usually Forbes, the resident maintenanceman) was given at least an hour of banked time for anycall that was answered after regular duty hours, regardless of its duration,unlessthe call exceeded 1 hour inwhich instance the actual time worked was bankedUnder the revised procedure, payment was to be made incash, not in time off, at the rate of time and a half, butonly for actual time spent going to and from Forbesdwelling unit and the site of the emergency call Thischange was personally disadvantageous to Forbes andthere is no merit in any contention that he consented toitor asked for itFor a long time Forbes engaged in the practice, atleast duringperiods ofinclementweather, of parking thecooperative truck outside the maintenance building thatwas located near his apartment This made it easy forhim to have access to the vehicle both in routine andemergency situations such as snow removal The boarddirectivedated February 1987 instructed him to parkthe truck only at the resale office on New EnglandStreet, a couple of blocks away from his dwelling unitThis change caused Forbes some inconvenience becausein snowy weather he would have to walk through thesnow for a block or two to get to the truck he used forsnowplowing This instruction was simply petty harassment Both reasons advanced at the hearing for this instructionwere trivial and unconvincing and the timingfor imposing this inconvenience on Forbes was suspiciousRespondents claim that Forbes had become disenchanted with his job as a result of not receiving thebonus he thought he was entitled to and that he wasslackening off in his work so he had to be disciplinedand restrained as a result of a sudden decline in performanceAs evidence of Forbes soured disposition and itsimpact on his work habits Respondents point to two lettern sent to Forbes by R Marcus dated February 25 andMarch 5, respectively telling Forbes to get cracking oncertain repair work that he had not performed One ofthese letterswas sent to Forbes while he was under aphysicians care for bronchitis and was totally incapacitatedSome of these items were matters that Forbes hadeither been working on or could not be completed be 262DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcause of weather or because of problems with the firecode compliance This background taken together withthe accusatorial and argumentative tone of the letters, indicatesMarcus Management was using this correspondence as a means of building a case against Forbes, not ofgetting work done that badly needed to be done Theseletterswere specifically referred to by RMarcus in hisdischarge letter of March 16 The letters do not reflect ahostile attitude on the part of Forbes but a hostile attitude toward Forbes on the Respondents part The factthat they were written within days of the 6 month anniversary of the board s August 21 meeting, when an irateboard president presented to his colleagues a battle planfor combatting unionism among employees of the cooperative, serves to explain the timing of these measures farmore than the several excuses proffered by the Respondents I conclude that by imposing new work rules onmaintenance employees and by reducing their pay andbenefits in the February 17 and March 5 letters in orderto take reprisal against Forbes for seeking union assistance, the Respondents violated Section 8(a)(1) of theActE The Discharge of Paul G Forbes onMarch 17 1987Respondents are correct in saying that in order to finda violation of Section 8(a)(3) of the Act, a dischargemust be tied to the union activities of the alleged discriminatee and specifically prompted by those activities Itisnot enough that a discharge may have arisen out of abizarre set of circumstances, or that it occurred undercircumstances that might be unfair in terms of some general notions of equity or propriety, or even that Forbeswould be placed in the impossible position of violatingcompany rules if he performed the acts he was discharged for failing to perform 11 The General Counselmust show by a preponderance of the evidence that allof these circumstances brought about a discharge thatwas, in fact, prompted by union considerations Inmaking this argument Respondents point out that unionactivity on the part of Forbes had ceased sometime inthe fall of 1986 because he was unable to engender anyenthusiasm for his cause from either Arndt or Ottingerand that the Respondents never heard from the UAW asa result of Forbes organizing efforts It is the Respondents contention that the union campaign was dead thatithad paid no attention to this effort in the first placeand that Forbes was discharged because he failed toremove snow, something that any maintenance manshould have known was a high priority item and that hehad been repeatedly told was a matter of great concernboth to the Roseville cooperative and to its membersKotowski to the contrary notwithstanding, there is nospecified time lag between union activity and dischargethat serves to immunize an employer from responsibilityunder the Act A discriminatory discharge can take 411As noted elsewhere in this decision the Charging Party has filedsuit against these Respondents and their principals and is seeking damagesin a civil court under the common law and the statutes of Michigan It isnot my intention in this decision to resolve any question of fact or lawthat may be at issue in that litigationmonths12 after overt union activity is discovered or even17 months 13 thereafter The weakest part of the GeneralCounsels case is the fact that a considerable amount oftime passed between union activity on Forbes part andthe discharge that took place on March 17, 1987 However there is such a thing as latent hostility which bidesits time and lies in wait, seeking the appropriate occasiontowork its will This is what the Board is confrontedwith in this case In presenting his battle plan on August21,Kotowski was afraid that Forbes might sue if hewere immediately discharged Both Marcus and Kuzmanovski told Forbes that the board wanted to fire himimmediately but they declined to do so for this reasonIn fact,Kuzmanovski told Forbes that the only thingthat prevented his discharge from taking place immediatelywas fear of a lawsuit Accordingly, the board decided to wait 6 months to do what it would have preferred to do immediately This is just what happenedThe picture painted by the Respondents in this case isthat snow removal has always held high priority becausethe cooperative has a number of elderly residents whoare in danger of slipping if walks and pathways are notcleaned promptly after a snowfall This risk makes theRespondents potentially liable for serious damage claimseverytime it snows so it is imperative that snow be removed immediately after it hits the ground This is notwhat printed job descriptions have said as far back as1979Then, as now, priority in snow removal was notassigned paths and walkways, but to parking lots so thatresidents could use their cars to go to work The 1979description said that snow removal is not to be doneduring normal working hours unless a heavy snowfall isexperiencedThen the roads should be cleared so thatmembers can get to workThe 1986 description, givento the maintenance department following the August 21board meeting, repeated this language almost in haecverbaThe February 1987 job description amendmentcarried forward the same policy but was more explicitDuring any snow fall of 2 inches or more the mainstreets of the Co op must be plowed The remainderof plowing and clearing of snow shall be completedduring the next business dayWhen a 2 inch orgreater snow fall is experienced on a Friday or Saturday night directions for snow removal shall begiven by the President of the Board All snow removal must be completed by the Maintenance Department only 14The standard long term written policy of the cooperativehas been to leave the clearing of walks and pathways tothe following business day or to regular working hoursunless there is an unusually heavy snow The reason forthis policy is quite evident and Kuzmanovski admitted12DatagraphicInc259 NLRB 1285 (1982)isJ P Stevens & Co167 NLRB 258 (1967)14 Thelast sentence in the amendmentisnew The 1979 and 1986 jobdescriptions providedPart time additional help to cleansnow may behired at minimumwage Any person hired forpart timehelp must beat least eighteen(18) years of age They are to be paid out of Petty Cash and theymust signfor the money which they receive MARCUS MANAGEMENTthe basisfor it, namely, to save the cooperative the overtime labor cost that would apse if maintenance employees worked around the clock to clean the premises whenit snowed In March 1987 Forbes hourly rate was $10 50an hour, which works out to an overtime rate of $15 75an hourIn itsFebruary job description amendments, theRespondentseliminatedbanked time, so any overtimepaid to Forbes for snow removal on Saturday, March 14,would mean a cash outlay of $15 75 an hour, not compensatory time off This is expensive snow removal foran employer on a tight budget, and it is far more thanthe minimumwage or the $5 an hour for which Roseville could hire temporary help It is also much moremoney than Roseville would have to lay out if it simplywaited until Monday, hoped for warmer weather, and letthe maintenance crew remove the balance of the snowduring their normal tour of duty Costsaving isthe obvious rationale for the very explicit provision in the February 1987 job descriptionamendmentrelied on by Forbes,which states that when a 2 inch or greater snowfall is experienced on a Friday or Saturday night directions forsnow removal shall be given by the President of theBoard " The president of the board gave no such directive on March 14 to Forbes Instead, he simply got in hiscar, drove out of the parking lot, and went to work,thereby saving the cooperative $15 75 an hour in snowremoval cost from Forbes and about $9 an hour in thecase of Arndt Had Forbes gone ahead with snowplowing on that Saturday morning without Kotowski's explicit instruction, he would have been guilty of running up alarge bill for unauthorized overtime, for which infractionhe could have been either disciplined or at least not paidThe General Counsel argues quite correctly that Forbeswas, in fact, discharged for failing to be insubordinateand for complying with the categorical and unambiguouslanguage of a directive that he had received only 10 daysbeforeThe only answer the Respondents make to thisallegation is that Forbes should have had enoughcommon senseto remove the snow without being told Ifthere was any want of common sense involved in this situation it is in the formulation of the February regulation not in Forbes compliance with its termsThere is no support in the record for the contentionthat Forbes disobeyed a direct order to remove snow onMarch 14 Wickowski asserted that she had the right togive Forbes specific orders concerning maintenance matters if the orders were reasonable and she was the judgeof what was reasonable The whole arrangement engineered by Alphonse Marcus in August 1986 was designed to preclude just such interference with maintenance operations The explicitlanguage inthe February1987 job description amendment placed weekend snowremoval instruction power squarely in the president ofthe board not the secretary, and on the occasion in question the president declined to exercise his power Leaving aside the question of Wickowski's attempted powerplay, the factremainsthat she gave Forbes an instructionthat could not be carried out because the individual whonormally performed snow removal on the paths andwalkways of the cooperative was out drinking, had thekeys to the snowblower in his pocket, and could not bereached For Arndt s dereliction Forbes was blamed263Failure to remove snow was merely the cover storywhich the Respondents used to get rid of Forbes Theyhad decided to take this action back in August 1986,long before the first snow fell, but decided to wait inorder to shore up their legal positionWhat transpiredafter this decision was taken as merely an unfolding of agame plan that was hit upon at that time The NLRBmay not inquire into the reasonableness of an employer'sdecision to terminate an employee However, where, ashere, there was company knowledge and stronganimus,the arbitrariness and irrationality of the employer'saction is some evidence that its asserted reason was notits real reason I find and conclude that this was the caseatRosevilleBy discharging Paul G Forbes because ofhis sympathy for and activities on behalf of the UAW,theRespondents, and each of them, violated Section8(a)(1) and (3) of the ActOn these findings of fact and on the entire record considered as a whole, I make the followingCONCLUSIONS OF LAW1RespondentsMarcus Management,Inc and Roseville Towne Houses Cooperative, Inc, and each of them,are now andat all timesmaterial herein have been employersengaged incommerce within the meaning ofSection 2(2) of the Act They are joint employers2The International Union, United Automobile, Aerospace and Agricultural Implement Workers of America(UAW) is a labor organization within themeaning ofSection 2(5) of the Act3By discharging Paul G Forbes because of his activities on behalf of the Union, the Respondents and each ofthem, violated Section 8(a)(3) of the Act4 By the acts and conduct set forth above in Conclusion of Law 3 and by issuing new and more onerouswork rules and restricting and reducing compensation ofemployees because of their activities on behalf of theUnion, the Respondents violated Section 8(a)(1) of theAct5The acts have a close intimate and substantialeffect on the free flow of commerce within themeaningof Section 2(2), (6), and (7) of the ActREMEDYHaving found that the Respondents have committedcertain unfair labor practices, I will recommend thatthey be required to cease and desist therefrom and totake other actions designed to effectuate the purposesand policies of the Act I will recommend to the Boardthat the Respondents, and each of them, be required tooffer to Paul G Forbes reinstatement to his former orsubstantially equivalent position, without prejudice to hisseniority or other benefits he may have enjoyed, and thathe be made whole for any loss of pay or benefits that hemay have suffered by reason of the discrimination foundin this case in accordance with the formula set forth intheWoolworthcase 15with interest computed at the15 F W Woolworth Co90 NLRB 289 (1950) 264DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshort term Federal rate used to compute interest on underpayments and overpaymentsof Federalincome taxesunder theTax Reform Act of 1986New Horizons for theRetarded283NLRB 1173 (1987) This make wholeremedy should include relocationcosts incurred byForbes and any costs incidental to buying or selling ahouse that he may have incurred or that he might incuras a result of compliance with this Order I will also recommend that the Respondents be required to post theusual notice advising its employees of their rights and ofthe results in this case[Recommended Order omitted from publication]